Citation Nr: 0010165	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  95-31 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 70 percent prior to 
April 19, 1994 for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  

By a rating decision dated in May 1994, service connection 
was granted for PTSD and a 30 percent disability evaluation 
was assigned, effective November 1990.  Following receipt of 
the veteran's notice of disagreement and additional evidence, 
the disability evaluation for PTSD was increased to 50 
percent, effective September 1994.  The veteran expressed 
disagreement with the rating assigned and the effective date.  
Following further development of the record, by rating 
decision dated April 1996, the evaluation for PTSD was 
increased to 100 percent effective April 19, 1994.  In July 
1999, the RO determined the veteran was entitled to a 70 
percent disability evaluation effective from November 20, 
1990.  

The issue on appeal was originally before the Board in April 
1998 at which time it was remanded for additional evidentiary 
development.  


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims file shows that in a statement received 
at the RO in December 1998, the veteran's representative 
stated that the veteran wanted a hearing in Albuquerque.  The 
representative did not specify if the veteran desired an RO 
hearing or a travel board hearing.  At that time the veteran 
was seeking a rating in excess of 30 percent for PTSD prior 
to April 19, 1994.  As noted above, he was subsequently 
awarded a 70 percent rating from November 20, 1990 until 
April 19, 1994 when a 100 percent rating became effective.  
Despite the favorable determination by the RO, a higher 
rating prior to April 19, 1994 is possible, and the veteran 
has neither withdrawn his appeal nor been afforded an 
opportunity for a hearing, the request for which also has not 
been withdrawn.  

Therefore, the case is remanded to the RO for the following:

The RO should contact the veteran to 
determine what type of hearing he 
desires.  Thereafter the RO should take 
appropriate action to afford the veteran 
for his requested hearing at the 
Albuquerque, New Mexico, RO.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is notified by the RO.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


